department of the treasury internal_revenue_service washington d c government entities division mar i re dear this letter is in response to your request with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 for the plan_year commencing date revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pian may be obtained thereby fulfilling a condition under which such contributions could revert to the employer based on the information submitted we have determined that contributions totaling dollar_figure which were made for the plan_year commencing date may be considered as disallowed solely for the purpose of applying revrul_91_4 therefore the return of contributions not exceeding dollar_figure would not adversely affect the qualified status of the plan providing this reversion occurs no later than one year from the date of this letter in granting this approval we are not expressing any opinions as to the accuracy or acceptability of any calculations or other material submitted with your request this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing forms for the plan years commencing date a copy of this letter must be attached to the schedule b a copy of this letter should be furnished to the enrolled_actuary for the plan we have sent a copy to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance concerning this matter please contact sincerely yours on ig zo david m ziegler manager employee_plans actuarial group
